Exhibit 10

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) dated the      day of
            , 20    , by and between Tidewater Inc., a Delaware corporation (the
“Company”), and             , an individual (“Indemnitee”).

RECITALS

A. The Board of Directors of the Company (the “Board of Directors”) deems it to
be in the best interests of the Company and its stockholders to assure the
continuing ability of the Company to attract and retain competent and
experienced persons to serve as directors and officers of the Company;

B. In support of the foregoing corporate objective, the Board of Directors has
determined that it is appropriate for the Company to provide to its directors
and certain of its officers this Agreement granting such persons contract rights
to appropriate indemnification, advancement of expenses and insurance protection
from the Company;

C. This Agreement is a supplement to, and in furtherance of, the Company’s
Certificate of Incorporation, as it may have been or be amended (the
“Certificate”), and Bylaws, as they may have been or be amended (the “Bylaws”);

D. This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Certificate and the Bylaws or any resolutions
adopted pursuant thereto (including any contractual rights of Indemnitee that
may exist).

E. Indemnitee is a director and/or officer of the Company and his or her
willingness to continue to serve in such capacity is predicated, in substantial
part, upon the Company’s willingness to advance expenses and indemnify him or
her to the fullest extent permitted by the laws of the State of Delaware and
upon the other undertakings set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the sufficiency of which is hereby mutually acknowledged, the Company and
Indemnitee hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. The acquisition by any Person (as
defined below) of Beneficial Ownership (as defined below) of 30% or more of the
outstanding shares of the

 

1



--------------------------------------------------------------------------------

common stock, or 30% or more of the combined voting power of the Company’s then
outstanding securities; provided, however, that for purposes of this definition,
the following shall not constitute a Change of Control: (a) any acquisition
(other than a business combination) of common stock directly from the Company,
(b) any acquisition of common stock by the Company or its subsidiaries, (c) any
acquisition of common stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (d) any acquisition of Common Stock by any corporation pursuant to a
Business Combination which does not constitute a Change of Control under
subsection (iii) below; or

(ii) Change in Board Composition. The individuals who, as of the effective date
of this Agreement, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director whose
election or nomination for election by the Company’s stockholders subsequent to
the effective date of this Agreement was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or

(iii) Corporate Transactions. The consummation of a reorganization, merger or
consolidation (including a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company), or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, (a) the individuals and
entities who were the Beneficial Owners of the Company’s outstanding Common
Stock and the Company’s voting securities entitled to vote generally in the
election of directors immediately prior to such Business Combination have direct
or indirect Beneficial Ownership, respectively, of more than 50% of the then
outstanding shares of common stock, and more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Post-Transaction Corporation, and (b) except
to the extent that such ownership existed prior to the Business Combination, no
Person (excluding the post-transaction company and any employee benefit plan or
related trust of either the Company, the post-transaction company or any
subsidiary of either company) Beneficially Owns, directly or indirectly, 30% or
more of the then outstanding shares of common stock of the corporation resulting
from such Business Combination or 30% or more of the combined voting power of
the then outstanding voting securities of such corporation, and (c) at least a
majority of the members of the Board of Directors of the post-transaction
company were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

For purposes of this definition of “Change in Control”, the following terms
shall have the following meanings:

(i) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s Board of Directors approving a
sale of securities by the Company to such Person.

 

2



--------------------------------------------------------------------------------

(ii) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(iii) “Corporate Status” means the status of an Indemnitee as an actual or
alleged current or former director, officer, employee, partner, member, manager,
trustee, fiduciary or agent of the Company or of any other Enterprise which
Indemnitee is or was serving at the request of the Company. In addition to any
service at the actual request of the Company, Indemnitee will be deemed, for
purposes of this Agreement, to be serving or to have served at the request of
the Company as an actual or alleged director, officer, employee, partner,
member, manager, trustee, fiduciary or agent of another Enterprise if Indemnitee
is or was serving as an actual or alleged director, officer, employee, partner,
member, manager, fiduciary, trustee or agent of such Enterprise and (i) such
Enterprise is or at the time of such service was a Controlled Affiliate (as
defined below), (ii) such Enterprise is or at the time of such service was an
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Controlled Affiliate or (iii) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.

(iv) “Controlled Affiliate” means, for purposes of the definition of Corporate
Status, any Enterprise, that is directly or indirectly controlled by the
Company, as well as any foreign joint venture in which the Company participates
directly or indirectly but does not control because of foreign ownership
restrictions. For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of an Enterprise, whether through the
ownership of voting securities, through other voting rights, by contract or
otherwise.

(v) “Covered Counter-Claim” means a counter-claim made by, through or on behalf
of the Indemnitee against the Company if, and only if, the legal basis for such
counter-claim is substantially and directly related to, or arises out of, the
same material facts that formed the basis of the claim that gave rise to the
Proceeding. For avoidance of doubt and by way of illustration, unless it meets
the requirements of the foregoing sentence, a Covered Counter-Claim shall not
include personal claims of defamation, employment or age discrimination, or
wrongful termination.

(vi) “Determining Body” means one of the following, at the election of
Indemnitee: (1) so long as there are Disinterested Directors with respect to a
Proceeding, a majority vote of all of the Disinterested Directors, even if they
comprise less than a quorum of the Board of Directors, (2) so long as there are
Disinterested Directors with respect to such Proceeding, a committee of such
Disinterested Directors designated by a majority vote of such Disinterested
Directors, even if they comprise less than a quorum of the Board of Directors or
(3) Independent Counsel selected pursuant to Section 6.3; provided, however,
that following a Change in Control, with respect to all Proceedings or matters
thereafter arising out of acts, omissions or events occurring prior to the

 

3



--------------------------------------------------------------------------------

Change in Control and concerning the rights of Indemnitee to indemnification or
the determination as to whether the Indemnitee met the Standard of Conduct, such
determination shall be made by Independent Counsel. The election by Indemnitee
as to the Determining Body shall be included in the written request for
indemnification submitted by Indemnitee (and if no election is made in the
request it will be assumed that Indemnitee has elected the Disinterested
Directors to make such determination).

(vii) “Disinterested Director” means a director of the Company who is not, was
not and is not reasonably expected to be a party to the Proceeding in respect of
which indemnification is sought by Indemnitee and who does not otherwise have an
interest materially adverse to any interest of the Indemnitee in connection with
the Proceeding (it being understood that the ownership by a director of less
than two percent of the Company’s outstanding shares of common stock shall not
be deemed, in and of itself, to be a material adverse interest).

(viii) “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust or other
entity or other enterprise.

(ix) “Expense Advance” has the meaning ascribed in Section 4.1 hereof.

(x) “Expenses” means all reasonable attorney’s fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, fax transmission charges, secretarial services, delivery service fees
and all other disbursements or expenses paid or incurred in connection with
defending, preparing to defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or incurred in
connection with seeking indemnification under this Agreement. For purposes of
this definition, Indemnitee’s assertion of a counter-claim in a claim pending
against him or her shall be considered “defending” such claim; provided that in
the case of a counter-claim against the Company, such counter-claim shall be
included in this definition only if such counter-claim is a Covered
Counter-Claim; provided further that if an Indemnitee is successful in
maintaining his or her counter-claim as to which Expenses have been advanced,
the Indemnitee shall reimburse the Company for such expenses relating to such
counter-claim up to but not to exceeding the amount of any recovery by the
Indemnitee. Expenses will also include Expenses paid or incurred in connection
with any appeal resulting from any Proceeding, including the premium, security
for and other costs relating to any appeal bond or its equivalent. Expenses,
however, will not include amounts paid in settlement by Indemnitee or the amount
of judgments or fines against Indemnitee.

(xi) “Independent Counsel” means an attorney or firm of attorneys that is
experienced in matters of corporation law and neither currently is, nor within
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement and/or the
indemnification provisions of the Certificate or Bylaws, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” does not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

4



--------------------------------------------------------------------------------

(xii) “Losses” means any loss, liability, judgments (including any award of
legal fees of an attorney representing a third-party claimant awarded pursuant
to any judgment or other order of the court in any Proceeding for which
indemnification is available under this Agreement), damages, amounts paid in
settlement (including any portion of such settlement attributable to the legal
fees of an attorney representing a third-party claimant in any Proceeding for
which indemnification is available under this Agreement), fines (including
excise taxes and penalties assessed with respect to employee benefit plans),
penalties (whether civil, criminal or otherwise), any foreign taxes imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, and all interest, assessments and other charges paid or payable
in connection with or in respect of any of the foregoing.

(xiii) “Proceeding” means any threatened, pending or completed action, suit,
claim, demand, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether formal or informal, whether instituted by or on
behalf of the Company or its Board of Directors or a governmental authority,
self-regulatory organization or other party, including any and all appeals,
whether brought by or in the right of the Company or otherwise, whether civil,
criminal, administrative or investigative, whether formal or informal, and in
each case whether or not commenced prior to the date of this Agreement, in which
Indemnitee was, is or can reasonably be expected to be involved as a party or
otherwise, by reason of or relating to Indemnitee’s Corporate Status and by
reason of or relating to either (i) any action or alleged action taken by
Indemnitee (or failure or alleged failure to act) or of any action or alleged
action (or failure or alleged failure to act) on Indemnitee’s part, while acting
in his or her Corporate Status or (ii) the fact that Indemnitee is or was
serving at the request of the Company as director, officer, employee, partner,
member, manager, trustee, fiduciary or agent of another Enterprise, in each case
whether or not serving in such capacity at the time any Losses or Expense is
paid or incurred for which indemnification or advancement of Expenses can be
provided under this Agreement, but shall not include any action, suit or
proceeding initiated by Indemnitee against the Company (other than to enforce
the terms of this Agreement), or initiated by Indemnitee against any director or
officer of the Company unless the Company has joined in or consented in writing
to the initiation of such action, suit or proceeding.

(xiv) References to “serving at the request of the Company” include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to any employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he or she reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan will be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to under applicable law or in this
Agreement.

(xv) “Standard of Conduct” shall mean conduct by the Indemnitee with respect to
which a claim is asserted that was in good faith and that Indemnitee reasonably
believed to be in, or not opposed to, the best interest of the Corporation and
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful. The termination of any Claim by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet the Standard of Conduct, nor shall such events resulting in a termination
of a Proceeding be considered, in and of themselves, evidence that the
Indemnitee has failed to meet the Standard of Conduct.

 

5



--------------------------------------------------------------------------------

Indemnitee will be deemed to have acted in good faith if Indemnitee’s action
with respect to a particular Enterprise is reasonably based on the records or
books of account of such Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise unless the Indemnitee knew or had reason to know
that such information or advice was inaccurate; provided, however this sentence
will not be deemed to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the Standard of Conduct. In addition, the
knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of such Enterprise will not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

ARTICLE 2

SERVICES TO THE COMPANY

Section 2.1 Services to the Company. Indemnitee agrees to serve as a
[director][officer] of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Company will
have no obligation to continue to allow Indemnitee to serve in such position
either pursuant to this Agreement or otherwise. This Agreement will not be
construed as giving Indemnitee any right to serve as a director or to be
retained in the employ of the Company (or any other Enterprise).

ARTICLE 3

INDEMNIFICATION

Section 3.1 Indemnification Rights outside of this Agreement. In addition to any
specific indemnification rights granted to Indemnitee pursuant to this
Agreement, the Company will indemnify Indemnitee to the fullest extent permitted
by the Certificate, Bylaws and applicable law, as the same exists or may
hereafter be amended, interpreted or replaced (but in the case of any such
amendment, interpretation or replacement, only to the extent that such
amendment, interpretation or replacement permits the Company to provide the same
or broader indemnification rights than were permitted prior thereto), against
any and all Expenses and Losses that are paid or incurred by Indemnitee in
connection with such Proceeding, and such rights of the Indemnitee under the
Certificate, Bylaws and applicable law shall be deemed contract rights. For
purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by law” will include to the fullest extent permitted by Section 145 of
the Delaware General Corporation Law (“DGCL”) or any section that replaces or
succeeds Section 145 of the DGCL with respect to such matters.

Section 3.2 Company Indemnification – Proceedings Other Than Proceedings by or
in the Right of the Company. The Company shall, in the manner provided in this
Agreement, but subject to the limitations and exclusions provided elsewhere
herein, indemnify and hold harmless Indemnitee against Expenses and Losses
incurred in connection with any Proceeding,

 

6



--------------------------------------------------------------------------------

other than a Proceeding by or in the right of the Company to procure judgment in
its favor, incurred by or on behalf of Indemnitee by reason of Indemnitee’s
Corporate Status if Indemnitee has met the Standard of Conduct.

Section 3.3 Company Indemnification – Proceedings by or in the Right of the
Company. The Company shall, in the manner provided in this Agreement, indemnify
and hold harmless Indemnitee against Expenses incurred in connection with any
Proceeding by or in the right of the Company to procure judgment in its favor,
by reason of Indemnitee’s Corporate Status if Indemnitee has met the Standard of
Conduct; provided, further, that no indemnification shall be made under this
Agreement in respect of any claim by or in the right of the Company as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company unless, and
only to the extent, a court shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the court shall deem proper.

Section 3.4 Mandatory Indemnification if Indemnitee is Wholly or Partly
Successful. Notwithstanding any other provision under this Agreement, to the
extent that Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding, the Company will indemnify Indemnitee against all
Expenses that are reasonably paid or incurred by Indemnitee in connection
therewith; provided that the Company shall bear the burden of proving that any
such Expenses are not reasonable. If Indemnitee is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
fewer than all claims, issues or matters in such Proceeding, the Company will
indemnify and hold harmless Indemnitee against all Expenses paid or incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
on which Indemnitee was successful. For purposes of this Section 3.4, the
termination of any Proceeding, or any claim, issue or matter in such Proceeding,
by dismissal (with or without prejudice) will be deemed to be a successful
result for the Indemnitee as to such Proceeding, claim, issue or matter.

Section 3.5 Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by the Company for
some or a portion of the Expenses or Losses incurred by or on behalf of
Indemnitee in connection with a Proceeding or any claim, issue or matter
therein, in whole or in part, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee to the fullest extent to which Indemnitee is
entitled to such indemnification.

Section 3.6 Indemnification of Expenses Incurred to Secure Recovery. The Company
shall, to the fullest extent permitted by law, indemnify Indemnitee with respect
to, and hold Indemnitee harmless from and against, any and all Expenses and, if
requested by Indemnitee, shall advance on an as-incurred basis (as provided in
Article 4 of this Agreement) such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action or proceeding or part thereof brought
by Indemnitee for indemnification or advance payment of Expenses by the Company
under this Agreement only to the extent such Indemnitee is successful in such
action.

Section 3.7 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company will indemnify Indemnitee against all Expenses paid or
incurred by Indemnitee on his or her behalf in connection therewith.

 

7



--------------------------------------------------------------------------------

Section 3.8 Exclusions. Except as specifically provided with respect to Covered
Counter-Claims and as provided in Section 3.4, the Company will not be obligated
in connection with any Proceeding (or part of any Proceeding) initiated or
brought voluntarily by Indemnitee against the Company or its directors,
officers, employees or other indemnities, unless the Board of Directors has
authorized or consented to the initiation of the Proceeding (or such part of any
Proceeding); provided, however, that nothing in this Section 3.8 shall abrogate
the rights of Indemnitee pursuant to Section 8.4. Notwithstanding any other
provision of this Agreement, the Company will not be obligated under this
Agreement to provide indemnification in violation of Delaware law.

ARTICLE 4

ADVANCEMENT OF EXPENSES

Section 4.1 Expense Advances. Except as set forth in Section 4.2, the Company
will, if requested by Indemnitee, advance to Indemnitee (hereinafter an “Expense
Advance”) any and all Expenses paid or incurred by Indemnitee in connection with
any Proceeding or in connection with Indemnitee’s enforcement of this Agreement.
Indemnitee’s right to each Expense Advance will not be conditioned upon a prior
determination under Article 6 of this Agreement that the Indemnitee has met the
Standard of Conduct and Indemnitee’s right to each Expense Advance will
continue, regardless of the Company’s view as to Indemnitee’s ultimate
entitlement to indemnification, until the Standard of Conduct determination has
been made pursuant to Article 6, which as permitted by Article 6, may not be
made earlier than the final disposition of any Proceeding, including any appeal
therein. Each Expense Advance will be unsecured, will not bear interest and will
be made by the Company without regard to Indemnitee’s ability to repay the
Expense Advance. The Indemnitee shall qualify for Expense Advances incurred in
connection with a Proceeding or the enforcement of this Agreement upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking of the Indemnitee to repay promptly any and all Expense Advances
if it is ultimately determined by the Determining Body that Indemnitee is not
entitled to be indemnified for such Expenses under Section 6.2 of this
Agreement. No other form of undertaking shall be required other than the
execution of this Agreement. An Expense eligible for an Expense Advance will
include any and all reasonable Expenses incurred pursuing an action to enforce
the right of advancement provided for in this Article 4, including Expenses
incurred preparing and forwarding statements to the Company to support the
Expense Advances claimed; provided that the Company shall bear the burden of
proving that any such Expenses are not reasonable.

Section 4.2 Exclusions. Indemnitee will not be entitled to any Expense Advance
in connection with any of the matters for which indemnity is excluded pursuant
to Section 3.8.

Section 4.3 Timing. An Expense Advance pursuant to Section 4.1 will be made
within ten business days after the receipt by the Company of a written statement
or statements from Indemnitee requesting such Expense Advance (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be required to be included with
the invoice).

 

8



--------------------------------------------------------------------------------

Section 4.4 Advancement not a Personal Loan. The Company agrees that an Expense
Advance is not a “personal loan” for purposes of Section 402 of the
Sarbanes-Oxley Act of 2002 and that it will not assert a contrary position in
any judicial proceeding to enforce the terms of this Agreement.

ARTICLE 5

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

Section 5.1 Contribution by Company. To the fullest extent permitted by law, and
subject to the limitations expressed below, if the indemnification to which
Indemnitee would otherwise be entitled under this Agreement or under Section 145
of the DGCL is unavailable because of a statutory, regulatory, judicial or
administrative bar on indemnification, under circumstances in which contribution
by the Company would not be so limited, or, with respect to jurisdictions
outside the United States, contribution is legally available under circumstances
in which indemnification is not, then the Company, in lieu of indemnifying
Indemnitee, will contribute to the amount of Expenses and Losses incurred or
paid by Indemnitee in connection with any Proceeding (except for a Proceeding
brought by or in the right of the Company) in proportion to the relative
benefits received by the Company and all officers, directors and employees of
the Company other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to comply with law, be further adjusted by reference to the
relative fault of the Company and all officers, directors and employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses and Losses,
as well as any other equitable considerations which applicable law may require
to be considered.

The relative fault of the Company and all officers, directors and employees of
the Company other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, will be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
and the degree to which their conduct was active or passive.

In connection with the registration of the Company’s securities, the relative
benefits received by the Company and the Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered.

Section 5.2 Indemnification for Contribution Claims by Others. To the fullest
extent permitted by law, the Company will fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee
for any Losses or Expense arising from a Proceeding.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

PROCEDURES AND PRESUMPTIONS FOR THE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION

Section 6.1 Notification of Claims; Request for Indemnification. Indemnitee
agrees to notify promptly the Company in writing of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement and in such notice shall specify his or her choice of a Determining
Body; provided, however, that a delay in giving such notice will not deprive
Indemnitee of any right to be indemnified under this Agreement unless such delay
is materially prejudicial to the Company’s ability to defend such Proceeding;
and, provided, further, that notice will be deemed to have been given without
any action on the part of Indemnitee in the event the Company is a party to the
same Proceeding. The failure to give proper notice to the Company will not
relieve the Company from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement. Indemnitee may deliver to the
Company a written request to have the Company make a determination as to the
Indemnitee’s entitlement to indemnification under this Agreement. Subject to
Section 6.7, such request may be delivered from time to time and at such time(s)
as Indemnitee deems appropriate in his or her sole discretion, provided that if
the Indemnitee has not made such a request within 30 days following the date of
final adjudication of a Proceeding, then the Company shall have the right, but
not the obligation, to commence the procedures under Section 6.2, including the
right to select the Determining Body to determine Indemnitee’s entitlement to
indemnification thereunder. Following such a written request for
indemnification, Indemnitee’s entitlement to indemnification shall be determined
according to Section 6.2. The Secretary of the Company will, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification. The Company will be
entitled to participate in any Proceeding at its own expense.

Section 6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 hereof with respect to
any Proceeding, a Standard of Conduct determination will be made by the
Determining Body; provided however that no such determination will be required
in connection with a request for indemnification to the extent that
indemnification is required by law. The Determining Body chosen to make a
determination under this Agreement of the Indemnitee’s entitlement to
indemnification will act reasonably and in good faith in making such
determination. Nothing in this Agreement shall require any determination of
entitlement to indemnification to be made prior to the final disposition of any
Proceeding.

Section 6.3 Selection of Independent Counsel. If the determination of
entitlement to indemnification pursuant to Section 6.2 will be made by an
Independent Counsel, the Independent Counsel will be selected as provided in
this Section 6.3, except as otherwise provided by Section 6.1. Initially, a
candidate to serve as Independent Counsel will be nominated by Indemnitee. The
Indemnitee will give written notice to the Board of Directors advising them of
the identity of the Independent Counsel so nominated. The, Board of Directors
shall have ten days after such written notice of selection is given to deliver
to the Indemnitee a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the candidate nominated
to serve as Independent Counsel does not meet the criteria of “Independent
Counsel” as defined in this Agreement, and the objection will set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so nominated will act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a

 

10



--------------------------------------------------------------------------------

court has determined that such objection is without merit. If, within 30 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6.1, no Independent Counsel is selected, or an Independent Counsel
for which an objection thereto has been properly made remains unresolved, either
the Company or Indemnitee may petition Court of Chancery of the State of
Delaware for resolution of any objection which has been made by the Board of
Directors to the nomination of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court may designate, and the person with respect to whom all objections are
so resolved or the person so appointed will act as Independent Counsel under
Section 6.2. The Company will pay any and all fees and expenses incurred by such
Independent Counsel in connection with acting pursuant to Section 6.2 hereof,
and the Company will pay all fees and expenses incident to the procedures of
this Section 6.3.

Section 6.4 Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the Indemnitee will be entitled to a
presumption that he or she has met the Standard of Conduct. This presumption
will only be overcome if the Determining Body is presented with, and accepts,
clear and convincing evidence (whether actual or circumstantial) that the
conduct of the Indemnitee with respect to the subject matter of the Proceeding
did not satisfy the Standard of Conduct.

Section 6.5 Timing of Determination. The Company will use its reasonable best
efforts to cause any determination required to be made pursuant to Section 6.2
to be made as soon as reasonably practicable, but not later than 180 days, after
any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding or any other event that could enable
the Corporation to determine Indemnitee’s entitlement to indemnification. If the
Determining Body chosen to make a Standard of Conduct determination does not
timely make such determination, then the requisite determination that Indemnitee
is entitled to indemnification shall be deemed to have been made; provided,
however, that such 180 day period may be extended for a reasonable time, not to
exceed an additional 90 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining of or evaluating of
documentation and/or information relating thereto.

Section 6.6 Cooperation. Indemnitee will cooperate with the person, persons or
entity making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination will be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company will indemnify Indemnitee therefor and will hold Indemnitee harmless
therefrom.

Section 6.7 Time for Submission of Request. Indemnitee will be required to
submit any request for Indemnification pursuant to this Article 6 within a
reasonable time, not to exceed 60 days, after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere (or its equivalent) or other full or partial final determination or
disposition of the Proceeding (with the latest date of the occurrence of any
such event to be considered the commencement of such period).

 

11



--------------------------------------------------------------------------------

ARTICLE 7

LIABILITY INSURANCE

Section 7.1 Company Insurance. Subject to Section 7.3, for the duration of
Indemnitee’s service as a director and/or officer of the Company, and thereafter
for so long as Indemnitee shall be subject to any pending or possible
Proceeding, the Company shall, as long as such is available on commercially
reasonable terms, cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company that is at least comparable in scope and amount to that provided
by the Company’s current policies of directors’ and officers’ liability
insurance. The minimum AM Best rating for the insurance carriers of such
insurance carrier shall be not less than A-VI.

Section 7.2 Notice to Insurers. At the time of receipt by the Company of a
notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Company will provide Indemnitee with a copy of such notice and copies of
all subsequent correspondence between the Company and such insurers related
thereto. The Company will thereafter take all necessary actions to enforce the
rights of the Company and any Indemnitee under such policies.

Section 7.3 Insurance Not Required. Notwithstanding Section 7.1, the Company
will have no obligation to obtain or maintain the insurance contemplated by
Section 7.1 if the Board of Directors determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit. The Company will promptly notify Indemnitee of
any such determination not to provide insurance coverage. Notwithstanding the
foregoing, in the event of a Change in Control, the Company shall maintain in
force any and all insurance policies then maintained by the Company in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of six years following the
Change in Control.

Section 7.4 Pursuit of Insurance Company. The Company shall indemnify Indemnitee
for Expenses incurred by Indemnitee in connection with action brought by
Indemnitee for recovery under any insurance policy referred to in this
Section 7.1, and shall advance to Indemnitee the Expenses of such action;
provided, however, that by executing this Agreement Indemnitee hereby undertakes
to promptly re-pay the Company for any such advanced Expenses if the Indemnitee
does not prevail in the proceeding for recovery.

Section 7.5 Priority of Payments. The Company acknowledges that its directors
and officers liability insurance is primarily for the benefit of the Company’s
directors and officers and that in the event that both the Company and its
directors and officers have competing claims to coverage under such insurance,
then the directors’ and officers’ insurance claims are to be prioritized over
the claims of the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE 8

REMEDIES OF INDEMNITEE

Section 8.1 Action by Indemnitee. In the event that (i) a determination is made
pursuant to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (iii) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6, (iv) payment of indemnified amounts is not made within the
applicable time periods specified in this Agreement, (v) the Company or any
other person or entity takes any action to declare this Agreement void or
unenforceable, or (vi) the Company institutes any litigation designed to deny
Indemnitee the benefits provided or intended to be provided under this
Agreement, Indemnitee will be entitled to an adjudication in the Court of
Chancery of the State of Delaware, of his or her entitlement to such
indemnification or payment of an Expense Advance. The Company will not oppose
Indemnitee’s right to seek any such adjudication or seek to stay the proceeding
pending in such court. The Company shall not be required to advance Expenses to
Indemnitee for any action that Indemnitee initiates pursuant to subsection
(i) of this Section 8.1 or pursuant to Section 8.3; provided, however, to the
extent that Indemnitee is successful in such action, the Company will indemnify
Indemnitee against all Expenses that are reasonably paid or incurred by
Indemnitee in connection therewith; provided further that the Company shall bear
the burden of proving that any such Expenses are not reasonable.

Section 8.2 Company Bound by Favorable Determination by Determining Body. If a
determination is made by the Determining Body that Indemnitee is entitled to
indemnification pursuant to Article 6, the Company will be bound by such
determination in any judicial proceeding commenced pursuant to this Article 8,
absent (i) a misstatement by Indemnitee of a material fact or an omission of a
material fact necessary to make Indemnitee’s statements in connection with the
request for indemnification not materially misleading or (ii) a prohibition of
such indemnification under law.

Section 8.3 De Novo Trial. In the event that the Determining Body determines
that Indemnitee is not entitled to indemnification pursuant to Article 6, any
judicial proceeding commenced pursuant to Section 8.1 shall be conducted in all
respects as a de novo trial on the merits, in which (i) Indemnitee shall not be
prejudiced by reason of the Determining Body’s finding; and (ii) the Company
shall bear the burden of proving that Indemnitee is not entitled to
indemnification.

Section 8.4 Company Bears Expenses if Indemnitee Successful. In the event that
Indemnitee, pursuant to this Article 8, seeks a judicial adjudication of his or
her rights under, or to recover damages for breach of, this Agreement, any other
agreement for indemnification, the indemnification or advancement of expenses
provisions in the Certificate or Bylaws, payment of Expenses in advance or
contribution hereunder or to recover under any director and officer liability
insurance policies maintained by the Company, the Company will, to the fullest
extent permitted by law, indemnify and hold harmless Indemnitee against any and
all Expenses which are paid or incurred by Indemnitee in connection with such
judicial adjudication, if Indemnitee ultimately is determined to be entitled to
such indemnification, payment of Expenses in advance or contribution or
insurance recovery. In addition, if requested by Indemnitee, the Company will
(within ten days after receipt by the Company of the written request therefore),
pay as an Expense Advance such Expenses, to the fullest extent permitted by law.

 

13



--------------------------------------------------------------------------------

Section 8.5 Company Bound by Provisions of this Agreement. The Company will be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Article 8 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial or arbitration proceeding that the Company is bound by all the
provisions of this Agreement.

ARTICLE 9

NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;

MORE FAVORABLE TERMS; INFORMATION SHARING

Section 9.1 Non-Exclusivity. The rights of indemnification and to receive
Expense Advances as provided by this Agreement will not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Certificate, the Bylaws, any agreement, a vote of
stockholders, a resolution of the directors or otherwise. To the extent
Indemnitee otherwise would have any greater right to indemnification or payment
of any advancement of Expenses under any other provisions under applicable law,
the Certificate, Bylaws, any agreement, vote of stockholders, a resolution of
directors or otherwise, Indemnitee will be entitled under this Agreement to such
greater right. No amendment, alteration or repeal of this Agreement or of any
provision hereof limits or restricts any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Certificate, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy will be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise, will
not prevent the concurrent assertion or employment of any other right or remedy.
Indemnitee’s rights under this Agreement are present contractual rights that
fully vest upon Indemnitee’s first service as a director or an officer of the
Company.

Section 9.2 Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers and documents required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights (it being understood
that all of Indemnitee’s reasonable Expenses related thereto will be borne by
the Company).

Section 9.3 No Duplicative Payments. The Company will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or any Expense
for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. The Company’s obligation to indemnify
or advance Expenses hereunder to Indemnitee in respect of Proceedings relating
to Indemnitee’s service at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of any other
Enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise. For
avoidance of doubt as to the foregoing, (i) the fact that

 

14



--------------------------------------------------------------------------------

Indemnitee may be entitled to payments from any other source where such payments
are not actually made shall not undermine or eliminate any right Indemnitee has
pursuant to this Agreement, the Certificate, the Bylaws or Delaware law; but
(ii) Indemnitee shall reimburse the Company for Expenses indemnified or advanced
by the Company hereunder to the extent Indemnitee thereafter receives payments
for such Expenses from any other source.

Section 9.4 Information. If the Indemnitee is the subject of, or is implicated
in any way during an investigation, whether formal or informal, the Company
shall (i) disclose to the Indemnitee, to the extent such disclosure would not be
prohibited by law or a duly authorized order of a governmental agency, the
existence of such inquiry or investigation and the general nature and substance
covered or expected to be covered by such inquiry or investigation, in each
case, to the extent known to the Company, and (ii) make available any documents
related to the Indemnitee that the Company has furnished to any third parties
concerning the investigation provided that, in the case of an officer,
Indemnitee continues to serve as an officer of the Company at the time such
information is so furnished. Notwithstanding the forgoing, the company shall not
be required to comply with items (i) and/or (ii) of this section if doing so
would be detrimental to the interests of the company or its shareholders or if
doing so would negatively affect any attorney-client privilege or work product
privilege belonging to the company, as determined in good faith by the Board of
Directors of the Company after consultation with counsel. In the case of either
(i) or (ii) above, there shall be a presumption in favor of disclosure to the
Indemnitee which shall only be overcome if the Board makes a determination that
such disclosure would have the adverse or potentially adverse consequences to
the Company or its shareholders set forth in the preceding sentence. In lieu of
a determination of the entire Board, the Board may appoint a disinterested
member or members of the Board to make the determination as to whether to make
the disclosures above. Any decision by the Board or its designee(s) not to
disclose the matters above shall be final and non-appealable and the Indemnitee
agrees that it shall not institute legal action to seek monetary damages or
other remedies against the Board or such designees related to such decision.

ARTICLE 10

DEFENSE OF PROCEEDINGS

Section 10.1 Company’s Option to Assume the Defense. Subject to Section 10.3
below, in the event the Company is obligated to pay any Expense Advance pursuant
to Article 4, the Company has the option, by giving reasonably prompt written
notice to Indemnitee, to assume the defense of such Proceeding. If the Company
chooses to exercise its right to assume the defense of a Proceeding the Company
will consult with the Indemnitee regarding the selection of such counsel (with
the Company making a reasonable effort to retain counsel that is well-regarded
for defending claims of the type asserted in the Proceeding), including
considering any counsel proposed by the Indemnitee to provide legal
representation of the Indemnitee in connection with such defense, and the
ultimate selection of such counsel will be subject to the approval of
the Indemnitee, which approval will not be unreasonably withheld, delayed or
conditioned. The parties agree to exercise their respective obligations pursuant
hereto in a timely manner so as to not impair the ability of either the Company
or the Indemnitee to conduct the defense of the Proceeding.

 

15



--------------------------------------------------------------------------------

Section 10.2 Right of Indemnitee to Employ Counsel. If the Company exercises its
rights under Section 10.1 hereof, then, following the Company’s retention
of counsel in accordance with the terms thereof, the Company will not be liable
to Indemnitee under this Agreement for any fees and expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, however, that if, under applicable laws and rules of attorney
professional conduct, there exists a potential or actual conflict of interest
between the Company (or any other person or persons included in a joint defense)
and Indemnitee in the conduct of the defense or representation by such counsel
retained by the Company and Indemnitee, the Company’s indemnification and
expense advancement obligations to Indemnitee under this Agreement shall include
reasonable legal fees and reasonable costs incurred by Indemnitee for separate
counsel retained by Indemnitee to assume Indemnitee’s defense in such
Proceeding; provided, however, that in such circumstances, Indemnitee shall
reasonably cooperate with any other directors and officers of the Company
involved in the Proceeding to retain a single law firm (and, if appropriate, one
local law firm), approved by the Company, which approval will not be
unreasonably withheld, delayed or conditioned, to represent Indemnitee and such
other director(s) and officer(s), unless (i) Indemnitee or such law firm
reasonably concludes the use of such law firm to represent the Indemnitee and
such other director(s) or officer(s) would present such counsel with an actual
or potential conflict of interest or other significant divergence of interest,
or (ii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, in which case the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel) at the Company’s expense; provided,
that the fewest number of counsels necessary to avoid conflicts of interest
shall be used. The existence of an actual or potential conflict, and whether any
such conflict may be waived, shall be determined pursuant to the rules of
attorney professional conduct and applicable law.

Section 10.3 Company Not Entitled to Assume Defense. Notwithstanding
Section 10.1, the Company will not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or any Proceeding as to which
there is an actual conflict to interest described in Section 10.2.

ARTICLE 11

SETTLEMENT

Section 11.1 Company’s Prior Consent Required. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent, which will not
be unreasonably withheld, delayed or conditioned.

Section 11.2 When Indemnitee’s Prior Consent Required. The Company will not,
without the prior written consent of Indemnitee, which consent will not be
unreasonably withheld, delayed or conditioned, consent to the entry of any
judgment against Indemnitee. In addition, the Company will not enter into any
settlement or compromise which (i) includes an admission of fault of lndemnitee
or any non-monetary remedy imposed on Indemnitee or (ii) in the case of
non-executive directors, would result in the Company utilizing any portion of
proceeds from the D&O insurance policy to pay or provide for the payment of any
judgment, settlement or

 

16



--------------------------------------------------------------------------------

compromise, in each case without either (a) obtaining the full and unconditional
release of Indemnitee from all liability in respect of such Proceeding or
(b) obtaining the consent of the Indemnitee, which consent will not be
unreasonably withheld, delayed or conditioned. The Board of Directors, in its
sole discretion, may independently agree to retain shadow counsel to monitor the
proceeding and advise Indemnitee as to the progress thereof.

ARTICLE 12

DURATION OF AGREEMENT

Section 12.1 Duration of Agreement. This Agreement shall be effective as of the
date set forth on the first page, and this Agreement applies to any
indemnifiable event that occurred prior to or after such date if Indemnitee was
an officer or director, or attorney for, Company, or was serving at the request
of Company as a director, officer, employee or agent of, or attorney for,
another corporation, partnership, joint venture, trust or other enterprise, at
the time such indemnifiable event occurred. All agreements and obligations of
the Company contained herein shall continue during the period Indemnitee is a
director, or officer of the Company (or is or was serving at the request of the
Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) or until the Board of Directors, in its sole discretion, terminates
this Agreement, and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Indemnitee was serving in the capacity
referred to herein.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof, including any prior version of this Agreement previously
executed by the parties; provided, however, it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Certificate, the
Bylaws and any employment or similar agreement between the parties.

Section 13.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may
assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other party and any such
assignment by a party without prior written approval of the other parties will
be deemed invalid and not binding on such other parties; provided, however, that
the Company may assign all (but not less than all) of its rights, obligations
and interests hereunder to any direct or indirect successor to all or
substantially all of the business or assets of the Company by purchase, merger,
consolidation or otherwise and will cause such successor to be bound by and
expressly assume the terms and provisions hereof. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors, permitted assigns, heirs, executors and
personal and legal representatives. There are no third party beneficiaries
having rights under or with respect to this Agreement. The Company shall require
and cause any successor (whether direct or indirect by

 

17



--------------------------------------------------------------------------------

purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement, to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to any indemnifiable event hereunder even
though Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.

Section 13.3 Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):

 

If to Company:

 

Tidewater Inc.

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130 USA

Phone: 1.800.678.8433

Attention: General Counsel

Facsimile: 504-566-4559

 

  

If to Indemnitee:

 

   Name:   

 

      Address:   

 

        

 

      Facsimile:   

 

     

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

Section 13.4 Specific Performance; Remedies. Each party acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in the Court of Chancery of the State of Delaware, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity. Except as
expressly provided herein, nothing herein will be considered an election of
remedies.

 

18



--------------------------------------------------------------------------------

Section 13.5 Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.

Section 13.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.

Section 13.7 Amendment. This Agreement may not be amended or modified except by
a writing signed by all of the parties.

Section 13.8 Extensions; Waivers. Any party may, for itself only, (i) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

Section 13.9 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

Section 13.10 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.

Section 13.11 Construction. Any reference to any law will be deemed also to
refer to such law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular

 

19



--------------------------------------------------------------------------------

subdivision unless expressly so limited. The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. Time is of the essence in
the performance of this Agreement.

Section 13.12 Assumption by Successor. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement to expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 13.13 Submission to Jurisdiction. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Court
of Chancery of the State of Delaware, and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Court of Chancery of the State of
Delaware, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Court of Chancery of the State of
Delaware has been brought in an improper or otherwise inconvenient forum.

[Signatures appear on the following page]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Tidewater Inc. By:  

 

Name:  

 

Title:  

 

Indemnitee

 

Signature

 

Print Name

Signature Page to Indemnification Agreement